NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1981-17T3


MARY FOURTE,

          Plaintiff-Appellant,

v.

CHRYSLER CAPITAL,
a foreign Limited
Liability Company,

     Defendant-Respondent.
_________________________

                    Submitted December 6, 2018 – Decided March 1, 2019

                    Before Judges Simonelli and O'Connor.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. DC-004207-17.

                    Michael W. C. Fourte, attorney for appellant.

                    LeClairRyan, PC, attorneys for respondent (Robert J.
                    Brener, of counsel and on the brief).

PER CURIAM
      Plaintiff Mary Fourte appeals from the November 17, 2017 Law Division

order granting summary judgment to defendant Chrysler Capital (Chrysler) and

dismissing with prejudice plaintiff's claims under the Consumer Fraud Act

(CFA), N.J.S.A. 56:8-1 to -210, and the Fair Credit Reporting Act (FCRA), 15

U.S.C. §§ 1681a to 1681x, and her claim of unjust enrichment.1 We affirm.

                                       I.

      We derive the following facts from the evidence submitted by the parties

in support of, and in opposition to, the summary judgment motion, viewed in the

light most favorable to plaintiff, who opposed entry of summary judgment.

Elazar v. Macrietta Cleaners, Inc., 230 N.J. 123, 135 (2017).

      On October 30, 2013, plaintiff entered into a thirty-nine-month closed-

end motor vehicle lease with DeCozen Chrysler Jeep Dodge (DeCozen) for a

2014 Chrysler minivan. DeCozen immediately assigned the lease to CCAP Auto

Lease Ltd., and Chrysler began servicing the lease on October 30, 2013.

      The lease required plaintiff to make thirty-nine monthly payments of

$299.81. After she made the initial payment of $299.81 on October 30, 2013,


1
   The order also dismissed plaintiff's claim under the Fair Debt Collection
Practices Act, 15 U.S.C. §§ 1692a to 1692p. Plaintiff does not appeal from the
dismissal of that claim. In addition, plaintiff voluntarily dismissed her claims
under the New Jersey Fair Credit Reporting Act, N.J.S.A. 56:11-28 to -43, and
the New Jersey Fair Debt Collection Practices Act, N.J.S.A. 45:18-1 to -6.1.
                                                                          A-1981-17T3
                                       2
each of her monthly payments thereafter were due on the twenty-ninth day of

the month beginning in November 2013. The lease required plaintiff to pay a

late charge of the lesser of twenty dollars or five percent of the unpaid amount

if she did not pay all or any portion of a monthly payment within ten days of its

due date. Plaintiff incurred a late charge thirty-five times over the course of the

lease.

         The lease required plaintiff to pay a $495 vehicle return fee if the lease

was terminated before the lease term and the vehicle was returned. The vehicle

return fee would not apply if the lease ended early by plaintiff's purchase of the

vehicle. The lease required plaintiff to pay a $395 disposition fee if she returned

the vehicle at the end of the lease term. The disposition fee would not apply if

the lease ended early or if plaintiff purchased the vehicle at the end of the lease

term. Upon return of the vehicle, the lease required plaintiff to pay a charge for

any excessive wear and tear on the vehicle.

         On July 9, 2016, Chrysler sent plaintiff a billing statement for an

outstanding payment of $299.81 for June 2016, plus $39.73 in late fees, for a

total of $339.54, to be paid by July 29, 2016.         The billing statement also

indicated there were six months remaining on the lease. On July 25, 2016,

plaintiff made a $300 payment, leaving five payments due under the lease. Her


                                                                           A-1981-17T3
                                          3
next payment, the thirty-fifth, was due on August 29, 2016. She did not make

the payment and incurred a late charge.

      Plaintiff returned the vehicle to DeCozen in September 2016, before the

end of the lease term, and did not purchase it. Accordingly, the lease required

plaintiff to pay the $495 vehicle return fee.

      Plaintiff and DeCozen agreed to a new lease transaction whereby

DeCozen would make the remaining five lease payments due under the current

lease for August 2016 to December 2016.            Plaintiff claimed that "[t]he

paperwork [for the new lease transaction] expressly stated that [i]f [she] leased

a new Chrysler car [she] would not be charged a disposition fee." However, the

paperwork actually stated otherwise: "Any [additional] fees such as

[disposition]   fee/wear   &   tear/over    mileage/penalties   are   customer[']s

responsibility. [DeCozen is] not paying anything except for [five remaining]

payments." (Emphasis added). Additional paperwork also stated: "Lessee is

responsible for a disposition fee. This fee can be waived for customers that lease

a new . . . vehicle with Chrysler. . . ." (Emphasis added). There is no evidence

that Chrysler waived the disposition fee or the vehicle return fee.

      According to plaintiff, Chrysler called her on September 19, 2016, and

advised it had not received her August 2016 payment, and she may be reported


                                                                          A-1981-17T3
                                        4
to the credit bureaus if she did not immediately make the payment. Plaintiff

replied that DeCozen should have sent her remaining five payments to Chrysler.

Plaintiff called Chrysler on September 23, 2016 and was advised she still owed

payment. Thus, on September 23, 2016, plaintiff made a $300 payment.

      On September 22, 2016, DeCozen paid $1,449.05, which Chrysler applied

to the five payments due for August 2016 to December 2016. This did not end

plaintiff's responsibility under the first lease because she still owed the vehicle

return fee and excessive wear and tear and late charges. Chrysler applied the

$300 payment plaintiff made on September 23, 2016 incorrectly to the $395

disposition instead of the $495 vehicle return fee plaintiff owed under the lease.

On September 29, 2016, and again on October 11, 2016, Chrysler sent plaintiff

an end of term final bill for $95 for the balance of the disposition fee, $506.50

for excessive wear and tear, and $53.55 for late charges, for a total of $655.05.

Plaintiff did not dispute the disposition fee and paid the bill in full on January

10, 2017.

      Plaintiff later discovered that an Experian credit report dated February 7,

2017, showed she was thirty-days past due on her Chrysler account in September

2016, and sixty-days past due in October 2016. Plaintiff filed a dispute with

Experian.


                                                                           A-1981-17T3
                                        5
      On February 8, 2017, Chrysler received a notice of dispute from Experian

Information Solutions, Inc., which listed a "late mark" on plaintiff's Chrysler

account only for September 2016. The notice of dispute was electronically

transmitted to Chrysler through the Online Solution for Complete and Accurate

Reporting (e-OSCAR), which is a browser-based, Metro 2 complaint system that

Equifax and three other credit-reporting agencies, Experian, Innovis, and

TransUnion, developed to create and respond to consumer disputes. The credit-

reporting agency uploads the dispute to e-OSCAR when the agency receives a

request from the customer. The request is then transmitted electronically via e-

OSCAR to the furnishers of the information identified in the request, which was

Experian here.

      Chrysler also received a letter from plaintiff's attorney accusing Chrysler

of erroneously reporting that plaintiff was thirty days past due on her Chrysler

account in September 2016, and sixty days past due in October 2016, and

threatening a lawsuit. Chrysler denied it had done so.

      Chrysler conducted an investigation upon receiving the notice of dispute.

On February 22, 2017, Chrysler submitted an Automated Credit Dispute

Verification (ACDV) to Experian reporting that plaintiff's Chrysler account was

current and paid in full and the date of plaintiff's last payment was September


                                                                         A-1981-17T3
                                       6
2016. Chrysler requested that the "late marks" for September 2016 and October

2016 be removed and plaintiff's account be updated to reflect the account as

being "Paid/Closed current, no late marks reported." Chrysler transmitted the

form to Experian through the e-OSCAR system. Because Chrysler requested

that Experian update the information Experian had reported, Chrysler's response

was automatically carbon copied to all other credit reporting agencies, including

Equifax and TransUnion.       Chrysler also notified plaintiff's attorney of its

response to the notice of dispute.

      On March 15, 2017, plaintiff filed a complaint, alleging that Chrysler

violated the CFA by receiving forty lease payments (thirty-four from her, five

from DeCozen, and the $300 payment she made on September 23, 2016) when

it knew it was only entitled to thirty-nine payments, and knowingly and

maliciously failed to disclose this to her. Plaintiff also alleged that Chrysler was

unjustly enriched by the fortieth lease payment.

      Plaintiff further alleged that Chrysler violated 15 U.S.C. § 1681s-2(a)(7)

of the FCRA by willfully and falsely reporting that she was thirty and sixty or

more days delinquent on her monthly payments under the lease and not notifying

her of the alleged delinquency with thirty days of making the report.




                                                                            A-1981-17T3
                                         7
      Chrysler filed a motion for summary judgment and plaintiff filed a cross-

motion for partial summary judgment on her FCRA claim. Plaintiff did not file

a motion to amend her complaint or seek leave to file such a motion.                In

opposition to Chrysler's motion, plaintiff argued for the first time that Chrysler

violated the CFA by unlawfully charging her a disposition fee.

      The motion judge granted summary judgment to Chrysler.2 The judge

found that Chrysler's receipt of a fortieth payment, if true, did not rise to the

level of consumer fraud within the meaning of N.J.S.A. 56:8-2. The judge

further found that plaintiff failed to offer any facts demonstrating a violation of

the CFA in connection with the sale or advertisement of any merchandise, and

the alleged fortieth payment did not relate to a sale of merchandise.

      The judge also found that plaintiff had no private right of action under 15

U.S.C. § 1681s-2(a)(7), Chrysler was not collecting its own debts, and Chrysler

did not use plaintiff's name falsely to indicate a third person as collecting a debt.

Rather, Chrysler was collecting the lease payments. The judge concluded that




2
  Contrary to plaintiff's argument on appeal, the judge considered her cross-
motion and found it was moot in light of summary judgment granted to Chrysler.
The judge also correctly rejected plaintiff's request to strike Chrysler's
opposition to her cross-motion, which Chrysler filed timely under R. 1:6-3(b).
                                                                             A-1981-17T3
                                         8
even viewing the facts in the light most favorable to plaintiff, there was no

evidence that Chrysler violated the FCRA.

      Lastly, the judge found Chrysler was not unjustly enriched by the

disposition fee because it corrected the error to apply the $300 to the end of the

lease balance rather than seek the payment back only to collect it again.

      Our review of a ruling on summary judgment is de novo, applying the

same legal standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346

(2017). Thus, we review the record and consider "whether the evidence presents

a sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law." Liberty Surplus Ins. Corp.

v. Nowell Amoroso, P.A., 189 N.J. 436, 445-46 (2007) (quoting Brill v.

Guardian Life Ins. Co., 142 N.J. 520, 536 (1995)). Summary judgment must be

granted "if the pleadings, depositions, answers to interrogatories and admissions

on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact challenged and that the moving party is entitled to a

judgment or order as a matter of law." Templo Fuente De Vida Corp. v. National

Union Fire Ins. Co., 224 N.J. 189, 199 (2016) (quoting R. 4:46-2(c)).

      "To defeat a motion for summary judgment, the opponent must 'come

forward with evidence that creates a genuine issue of material fact.'" Cortez v.


                                                                            A-1981-17T3
                                        9
Gindhart, 435 N.J. Super. 589, 605 (App. Div. 2014) (quoting Horizon Blue

Cross Blue Shield of N.J. v. State, 425 N.J. Super. 1, 32 (App. Div. 2012)).

"[C]onclusory and self-serving assertions by one of the parties are insufficient

to overcome the motion[.]" Puder v. Buechel, 183 N.J. 428, 440-41 (2005).

      If there is no genuine issue of material fact, we must then "decide whether

the trial court correctly interpreted the law." DepoLink Court Reporting & Litig.

Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting

Massachi v. AHL Servs., Inc., 396 N.J. Super. 486, 494 (App. Div. 2007)). We

review issues of law de novo and accord no deference to the trial judge's legal

conclusions. Nicholas v. Mynster, 213 N.J. 463, 478 (2013). Applying the

above standards, we discern no reason to reverse.

                                       II.

      Plaintiff argues that Chrysler violated the CFA by fraudulently

misrepresenting she owed an extra $300 lease payment, fraudulently charging

her a $395 disposition fee to which it was not legally entitled, and threatening

that her credit would be negatively impacted if she did not make the $300

payment. Plaintiff also argues that she suffered an ascertainable loss by paying

$395, having a tainted credit report, and spending fees on credit monitoring. We

disagree with these arguments.


                                                                         A-1981-17T3
                                      10
      The CFA "was enacted 'to combat "sharp practices and dealings" that

victimized consumers by luring them into purchases through fraudulent or

deceptive means.'" Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 121

(2014) (emphasis added) (quoting Cox v. Sears Roebuck & Co., 138 N.J. 2, 16

(1994)). "To that end, N.J.S.A. 56:8-19 prescribes a cause of action on behalf

of '[a]ny person who suffers any ascertainable loss of moneys or property, real

or personal, as a result of the use or employment by another person of any

method, act, or practice declared unlawful under this act.'" Ibid. (alteration in

original) (quoting N.J.S.A. 56:8-19).

      N.J.S.A. 56:8-2 identifies the type of conduct that constitutes an "unlawful

practice" under the CFA:

            The act, use or employment by any person of any
            unconscionable commercial practice, deception, fraud,
            false pretense, false promise, misrepresentation, or the
            knowing[] concealment, suppression, or omission of
            any material fact with intent that others rely upon such
            concealment, suppression or omission, in connection
            with the sale or advertisement of any merchandise or
            real estate, or with the subsequent performance of such
            person as aforesaid, whether or not any person has in
            fact been misled, deceived or damaged thereby, is
            declared to be an unlawful practice.

            [(Emphasis added).]




                                                                          A-1981-17T3
                                        11
"An unlawful practice under the CFA requires 'fraudulent, deceptive or other

similar kind of selling or advertising practices.'" Manahawkin Convalescent,

217 N.J. at 122 (quoting Daaleman v. Elizabethtown Gas Co., 77 N.J. 267, 271,

(1978)).

      "An 'unlawful practice' contravening the CFA may arise from (1) an

affirmative act; (2) a knowing omission; or (3) a violation of an administrative

regulation." Dugan v. TGI Fridays, Inc., 231 N.J. 24, 51 (2017). Affirmative

acts are "unlawful practices that include unconscionable commercial practices,

fraud, deception, false promise, false pretense, and misrepresentation."

Thiedemann v. Mercedes-Benz USA, LLC, 183 N.J. 234, 245 (2005).

      "In order to establish an affirmative misrepresentation violative of the

[CFA], plaintiffs [are] not required to show [the defendant's] knowledge of the

falsity of [the defendant's] statement or an intent to deceive." Ji v. Palmer, 333

N.J. Super. 451, 462 (App. Div. 2000). "An affirmative misrepresentation in the

context of the [CFA] is 'one which is material to the transaction and which is a

statement of fact, found to be false, made to induce the buyer to make the

purchase.'" Ibid. (quoting Gennari v. Weichert Co. Realtors, 288 N.J. Super.

504, 535 (App. Div. 1996)). However, a showing of intent is essential if the

claimed CFA violation is an omission. Dugan, 231 N.J. at 51. A CFA violation


                                                                          A-1981-17T3
                                       12
based on an omission occurs only if it "was made knowingly with the intent to

deceive the purchasers." Chattin v. Cape May Greene, Inc., 243 N.J. Super. 590,

602 (App. Div. 1990).

        "To prevail under the CFA, a plaintiff must not only prove 'unlawful

conduct by defendant,' but must also demonstrate 'an ascertainable loss by

plaintiff' and 'a causal relationship between the unlawful conduct and the

ascertainable loss.'" Dugan, 231 N.J. at 52 (quoting D'Agostino v. Maldonado,

216 N.J. 168, 184 (2013)). A plaintiff must prove an ascertainable loss that is

"quantifiable or measurable," not "hypothetical or illusory." Thiedemann, 183

N.J. at 248. "The limiting nature of the requirement allows a private cause of

action only to those who can demonstrate a loss attributable to conduct made

unlawful by the CFA." Dugan, 231 N.J. at 53 (quoting Thiedemann, 183 N.J. at

246).

        Chrysler was entitled to summary judgment dismissing plaintiff's CFA as

a matter of law. Chrysler allegedly made the fraudulent misrepresentations

about the $300 payment in September 2016, three years after plaintiff entered

into the lease. Thus, the alleged misrepresentations were not made in connection

with the sale of the lease, and were not material to the transaction or made to

induce plaintiff to enter into the lease.       N.J.S.A. 56:8-2; Manahawkin


                                                                        A-1981-17T3
                                      13
Convalescent, 217 N.J. at 12; Ji v. Palmer, 333 N.J. Super. at 462. Further,

plaintiff failed to establish that Chrysler made the alleged misrepresentations

knowingly with the intent to deceive her into executing the lease. Chattin, 243

N.J. Super. at 602. While this alone warranted dismissal of plaintiff's CFA

claim, there are more reasons supporting dismissal.

      Chrysler did not make any fraudulent misrepresentations to plaintiff about

the $300 payment, as all of its representations were true and accurate. On

September 19, 2016, when Chrysler allegedly fraudulently misrepresented that

plaintiff owed $300, she still owed the thirty-fifth August 2016 payment, as

DeCozen had not made the remaining five payments until September 22, 2018.

      In addition, under the new lease transaction with DeCozen, plaintiff

remained responsible for excessive wear and tear and late charges and any

additional fees, such as the disposition fee, which Chrysler did not waive. On

September 23, 2016, when Chrysler allegedly made the second fraudulent

misrepresentation, plaintiff was subject to the $495 vehicle return fee, and she

owed $506.50 for excessive wear and tear and $53.33 for late charges when she

spoke to Chrysler on September 23, 2016. Thus, Chrysler made no fraudulent

misrepresentations to plaintiff about the $300 payment.




                                                                        A-1981-17T3
                                      14
         Plaintiff's argument about the $395 disposition fee is unavailing. The

clear terms of the lease required plaintiff to pay the $495 vehicle return fee

because she returned the vehicle before the end of the lease term and did not

purchase it. The only deviation from the lease provision was that Chrysler

charged her $395, instead of $495, and incorrectly identified the charge as a

disposition fee on the end of term final billing statement instead of a vehicle

return fee. Accordingly, plaintiff paid $100 less that what she owed under the

lease.

         Without any evidence of unlawful conduct, plaintiff cannot establish an

ascertainable loss or a causal relationship.      We conclude, therefore, that

summary judgment was properly granted to Chrysler.

                                        III.

         Plaintiff alleged in her complaint that Chrysler violated 15 U.S.C. §

1681s-2(a)(7) by willfully and falsely reporting she was delinquent on her

monthly payments and not notifying her of the alleged delinquency within thirty

days of making the report. The motion judge correctly found that plaintiff had

no private right of action under 15 U.S.C. § 1681s-2(a). See 15 U.S.C. § 1681s-

2(c)(1) (a private right of action does not apply to a violation of 15 U.S.C. §

1681s-2(a)); see also SimmsParris v. Countrywide Fin. Corp., 652 F. 3d 355,


                                                                         A-1981-17T3
                                       15
358 (3d Cir. 2011) (affirming summary judgment in the defendant's favor and

holding there is no private cause of action under 15 U.S.C. § 1681s-2(a)).

      Plaintiff now contends for the first time on appeal that she mistakenly

cited 15 U.S.C. § 1681s-2(a) in her complaint; the judge knew she meant to cite

15 U.S.C. § 1681s-2(b), which permits a private right of action; and the judge

should have sua sponte amended the complaint or granted her leave to amend.

We generally decline to address contentions, such as these, that were not raised

before the trial court, are not jurisdictional in nature, and do not substantially

implicate the public interest. Zaman v. Felton, 219 N.J. 199, 226-27 (2014).

However, we address them for the sake of completeness.

      Plaintiff argues that Chrysler violated 15 U.S.C. § 1681s-2(b) when it

reported inaccurate information to the credit-reporting agencies regarding her

payment history and only notified Experian, and not the other credit-reporting

agencies, of the inaccuracy within the thirty-day period prescribed under 15

U.S.C. § 1681s-2(b)(1)(D). This argument lacks merit.

      15 U.S.C. § 1681s-2(b) provides as follows:

            (1) In general

            After receiving notice pursuant to [15 U.S.C. §]
            1681i(a)(2) . . . of a dispute with regard to the
            completeness or accuracy of any information provided


                                                                          A-1981-17T3
                                       16
by a person to a consumer reporting agency, the person
shall--

   (A) conduct an investigation with respect to the
disputed information;

  (B) review all relevant information provided by the
consumer reporting agency pursuant to [15 U.S.C. §]
section 1681i(a)(2) . . . ;

  (C) report the results of the investigation to the
consumer reporting agency;

  (D) if the investigation finds that the information is
incomplete or inaccurate, report those results to all
other consumer reporting agencies to which the person
furnished the information and that compile and
maintain files on consumers on a nationwide basis; and

  (E) if an item of information disputed by a consumer
is found to be inaccurate or incomplete or cannot be
verified after any reinvestigation under paragraph (1),
for purposes of reporting to a consumer reporting
agency only, as appropriate, based on the results of the
reinvestigation promptly—

    (i) modify that item of information;

    (ii) delete that item of information; or

    (iii) permanently block the reporting of that item of
information.

(2) Deadline

A person shall complete all investigations, reviews, and
reports required under paragraph (1) regarding
information provided by the person to a consumer

                                                            A-1981-17T3
                           17
            reporting agency, before the expiration of the period
            under [15 U.S.C. §] 1681i(a)(1) . . . within which the
            consumer reporting agency is required to complete
            actions required by that section regarding that
            information.

15 U.S.C. § 1861i(a)(1)(A) provides as follows:

            (A) In general.--Subject to subsection (f), if the
            completeness or accuracy of any item of information
            contained in a consumer's file at a consumer reporting
            agency is disputed by the consumer and the consumer
            notifies the agency directly, or indirectly through a
            reseller, of such dispute, the agency shall, free of
            charge, conduct a reasonable reinvestigation to
            determine whether the disputed information is
            inaccurate and record the current status of the disputed
            information, or delete the item from the file in
            accordance with paragraph (5), before the end of the
            30-day period beginning on the date on which the
            agency receives the notice of the dispute from the
            consumer or reseller.

      The record confirms that Chrysler fully complied with the requirements

of 15 U.S.C. 1681s-2(b)(1) and U.S.C. § 1681i(a)(1)(A). Within thirty days of

receiving the notice of dispute, Chrysler conducted an investigation, reported

the results of the investigation to Experian and all other consumer reporting

agencies with which Chrysler had a reporting relationship, and requested that

the "late marks" for September 2016 and October 2016 be removed and

plaintiff's account be updated to reflect the account as being "Paid/Closed

current, no late marks reported." Thus, plaintiff's newly raised FCRA claim

                                                                       A-1981-17T3
                                      18
under 15 U.S.C. § 1681s-2(b) fails as a matter of law and the assertion of this

claim in an amended complaint would not have survived a motion to dismiss.

Interchange State Bank v. Rinaldi, 303 N.J. Super. 239, 256-57 (App. Div.

1997).

                                       IV.

      Lastly, plaintiff contends the judge erred by dismissing her unjust

enrichment claim and failing to view the facts in the light most favorable to her.

We have considered these contentions in light of the record and applicable legal

principles and conclude they are without sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1981-17T3
                                       19